Citation Nr: 1707734	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  12-35 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, as a result of exposure to herbicides. 


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1964 to July 1966.

This matter is before the Board of Veterans' Appeals (Board on appeal of a January 2010 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

A hearing was held in May 2016 in St. Petersburg, Florida before Kathleen K. Gallagher, a Veteran's Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case. A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1. The Veteran did not have military service in the Republic of Vietnam during the Vietnam Era, and cannot otherwise be presumed to have been exposed to herbicides.

2. The Veteran was not exposed to Agent Orange during active service.

3. The Veteran's diabetes mellitus, type II, did not have its onset in service, did not manifest within one year of separation from service, and is otherwise the result of a disease or injury incurred in service.


CONCLUSION OF LAW

The criteria for establishing service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016). Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim. Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements for 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a current disability; 3) a connection between the Veteran's service and the disability; 4) the degree of disability; and 5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. The VCAA letter from July 2012 satisfied these requirements, and therefore the duty to notify has been met. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records, VA examination records, and private treatment records have been obtained and associated with the claims file. In addition, the Veteran and his representative have submitted lay evidence and an article in support of the claim, and the Veteran was afforded a hearing before a VLJ in which he presented oral argument in support of his claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Board acknowledges that the Veteran has not had a VA examination specifically for his claim for entitlement to service connection for diabetes mellitus, type II. McLendon held that an examination is required when there is (1) competent evidence of a current disability, (2) evidence establishing an "in-service event, injury, or disease," (3) and indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

In this case, the Board finds that a VA examination is not necessary. As the Board will discuss below, the Veteran does not have confirmed exposure to Agent Orange or other tactical herbicide agent within the meaning of 38 C.F.R. § 3.307 in service, there was no in-service injury or disease related to diabetes mellitus, type II or chronic symptoms of diabetes mellitus, type II shown in or within a year of service, and the record does not show that there may be a nexus between currently diagnosed diabetes mellitus, type II and some incident of service. Absent evidence that establishes an in-service event, injury, or disease, the Board finds that a VA examination is not necessary for disposition of the claim. See 38 U.S.C.A. § 5103A(a)(2) (West 2014); 38 C.F.R. § 3.159(d) (2016).

In the absence of persuasive evidence of an in-service disease or injury, or in-service event of herbicide exposure, referral of this case to obtain an examination and/or opinion as to the etiology of diabetes mellitus would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service exposure to an herbicide agent, and could only result in a speculative opinion of no probative value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim. See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d)

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2014). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service. Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). In many cases, medical evidence is required to meet the requirement that the evidence be "competent". However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).
Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016). In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service. 38 C.F.R. § 3.307(a). The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Diabetes mellitus is included among these diseases.

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker, 708 F.3d at 1339) or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought." Walker, 708 F.3d at 1336. Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time. In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease." Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease. Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed." Walker, 703 F.3d at 1336; 38 C.F.R. § 3.303(b).

The Veteran contends that his diabetes mellitus, type II, is a result of Agent Orange exposure during service. 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or inland waters of Vietnam).

The Veteran's military personnel records verify that he served aboard the USS Independence during his military service. According to his testimony, the Veteran worked in flight operations, retrieving film from aircraft after they returned. The Veteran does not contend that his vessel traveled along the inland waterways of Vietnam while he was aboard. Furthermore, the Board notes that the Veteran has never asserted that he set foot in Vietnam. In the May 2016 Board hearing, the Veteran testified that he was not "boots on the ground" in Vietnam, but rather served on an aircraft carrier in blue waters. His service personnel records contain no notations suggestive of a temporary deployment to Vietnam, and no evidence indicates the USS Independence entered the "brown waters" of Vietnam. As noted above, for presumptive purposes, "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Therefore, although the evidence demonstrates that the Veteran served in the waters adjacent to Vietnam, it does not demonstrate "service in the Republic of Vietnam." The evidence does not show that the Veteran served in Vietnam and the Veteran does not contend such. As such, the presumption of herbicide exposure due to service in Vietnam is inapplicable. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).

Additionally, in June 2015, VA amended its regulation governing individuals presumed to have been exposed to certain herbicides by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray Agent Orange during the Vietnam era. See 3.307(a)(6)(v). As the Veteran served in the United States Navy, this regulation does not apply to him.

The fact that a veteran is not entitled to the regulatory presumption of service connection based on herbicide exposure does not preclude an evaluation as to whether he is entitled to service connection on a direct basis or entitled to presumptive connection for a chronic disease. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). As discussed above, presumptive service connection on the basis of chronic disease is not applicable to the present case, and therefore, the Board turns to a discussion of direct service connection. 

As an initial matter, the evidence does not show, and the Veteran does not contend, that his diabetes mellitus is related to service in any manner other than as a result of his alleged exposure to Agent Orange. The Veteran's service treatment records reveal no complaints or findings of diabetes or elevated blood sugar levels during service. In May 2016, the Veteran testified at his Board hearing that he was diagnosed with diabetes through the VA within the last 10 years. The earliest record of treatment for diabetes is in a September 2005 VA treatment record. The Board recognizes that the Veteran may competently report a diagnosis from a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007). Based on the records and the Veteran's testimony, the diagnosis is approximately 30 years after separation from service. There is no evidence of record, lay or medical, suggesting that the Veteran's diabetes mellitus is related to service on a basis other than the alleged herbicide exposure. Accordingly, a preponderance of the evidence is against the claim for service connection for diabetes on a direct basis or on a presumptive basis as a chronic disease pursuant to 38 C.F.R. § 3.309(a).

During the May 2016 Board hearing, the Veteran testified that he did not come into direct contact with Agent Orange. Instead, he came into contact with contaminated air crews and their flight gear, as well as aircraft that landed in Bien Hoa Airfield, which was in an area that had been sprayed with Agent Orange. The Veteran also testified that he drank water that was contaminated with Agent Orange. The Veteran asserted that he does not recall any aircraft being decontaminated and submitted evidence with regards to decontamination procedures. The evidence, an undated article entitled "Guidelines for Decontamination of Fire Fighters and Their Equipment Following Hazardous Materials Incidents," offers suggested decontamination procedures for firefighters that come into contact with various hazardous materials in the course of duty.

The Board concedes that the Veteran has a current diagnosis of diabetes mellitus, but finds that the weight of the evidence does not demonstrate that the Veteran was exposed to herbicides while onboard the USS Independence. Although the Veteran is competent to establish that he came into contact with air crews and aircraft off the coast of Vietnam, he is not competent to state that he was exposed to Agent Orange from them. The article on acceptable decontamination procedures has little probative value because of the lack of evidence that the aircraft and air crews were actually contaminated. Furthermore, the Veteran has not demonstrated that he is competent to conclude that the water on his ship was contaminated by Agent Orange. He has not submitted any evidence besides his testimony to corroborate this assertion. A preponderance of the evidence, therefore, does not establish that the Veteran was exposed to Agent Orange and the Board denies the Veteran's claim for service-connection on the basis of exposure to herbicides on a direct basis.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Princippi, 274 F. 3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 
ORDER

Service connection for diabetes mellitus, type II, as a result of exposure to herbicides is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


